OPINION
PER CURIAM.
This is an appeal from a traffic offense in which appellant was fined $1. Notice of appeal was filed in this Court on April 11, 1986. No record or brief has been filed.
This Court does not have jurisdiction of such an appeal unless the fine imposed by the county court at law exceeds one hundred dollars or the sole issue is the constitutionality of the statute or ordinance on which the conviction was based. Tex.Code Crim.P.Ann. art. 4.03 (Vernon Supp.1987).
Appellant has failed to show that the constitutionality of a statute or ordinance is the sole issue on appeal. Nor does the fine imposed exceed $100.
Accordingly, the appeal is dismissed for want of jurisdiction.